                                                                               2/11/2020

                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MONTANA
                           BILLINGS DIVISION

RUSSELL DEBUF, individually and as                CV 17-24-BLG-TJC
court appointed conservator on behalf
of Monte Debuf,                                   ORDER OF DISMISSAL
                                                  WITH PREJUDICE
                    Plaintiff,

vs.

TAURUS J. HILL, et al.,

                    Defendants.

      Pursuant to the parties’ Stipulation for Dismissal With Prejudice (Doc. 76),

and good cause appearing, IT IS HEREBY ORDERED that this action is dismissed

with prejudice, with each party to bear their own attorneys’ fees and costs.

      DATED this 11th day of February, 2020.

                                       _______________________________
                                       TIMOTHY J. CAVAN
                                       United States Magistrate Judge
